USCA11 Case: 21-13192      Date Filed: 05/16/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 21-13192
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PRENTICE BOND,
a.k.a. P,
a.k.a. Peze,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 5:21-cr-00009-MTT-CHW-2
                    ____________________
USCA11 Case: 21-13192        Date Filed: 05/16/2022     Page: 2 of 2




2                      Opinion of the Court                21-13192


Before GRANT, BRASHER, and MARCUS, Circuit Judges.
PER CURIAM:
       The government’s motion to dismiss this appeal pursuant to
the appeal waiver in Bond’s plea agreement is GRANTED. See
United States v. Boyd, 975 F.3d 1185, 1192 (11th Cir. 2020) (district
court must have clearly conveyed to defendant that he was giving
up his right to appeal under most circumstances); United States v.
Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993) (sentence appeal
waiver will be enforced if it was made knowingly and voluntarily).